DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, 14, 16-19 and 22, drawn to a battery cell, in the reply filed on 1/5/2022 is acknowledged.
Claims 24 and 2 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/5/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 6121, a guide surface, mentioned once in [0017], twice in [0033], and three times in [0034]. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Specification
The disclosure is objected to because of the following informalities: 
in [0003], “even internal resistance in the battery cell may be increase and…” should be “even internal resistance in the battery cell may be increased and…”
in [0003], “so as there is room for improvement” should be “so there is room for improvement”
in [0004], “at least one of technical problems” should be “at least one of the technical problems”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1, 18 and 22 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Park et al. (US 2016/0099444 A1).
Regarding claim 1, Park teaches a battery cell (“Rechargeable Battery”, Title), comprising: 
a housing 30 (“a case 30 for accommodating the electrode assembly 10”, [0041], figs. 1-3); 
a cover plate 40 located at an end 31 of the housing 30 (“a cap plate 40 coupled to an opening 31 of the case 30 to seal the opening 31”, [0041], figs. 1-3); 
a pole core 10 located in the housing 30 and having an electrode tab 112, 122 (“an electrode assembly 10 for charging and discharging current”, [0041], figs. 1-3; “uncoated regions 112 and 122 where the active material is not coated thereon to expose the current collector”, [0047], figs. 4 and 6 show that regions 112 and 122 are tab-shaped); 
an inner spacer 20 comprising a bottom plate 21, a connecting plate, and a support plate 22 (“a first insulating plate”, [0041], fig. 6, which causes a space between the pole core and the housing cover; “the first insulating plate 20 includes terminal-corresponding portions 21 and a plate-corresponding portion 22”, [0084], figs. 3 and 6; plate-shaped portions 21 are lower plates, i.e. bottommost sections of the insulating plate with respect to the figure; the angled plate-shaped portions between sections 21 and 22 are connecting plates that join sections 21 and 22; and plate-shaped portion 22 is a plate which supports the electrode tabs 112 and 122; the examiner notes that the structure as described meets the broadest reasonable interpretation of the present claims because the claimed inner spacer merely requires a lower section, a section supporting the electrode tabs, and a section between and connecting the first two, with the spacer located on the electrode assembly and the electrode tabs extending from the assembly to the other side of the spacer),
wherein the bottom plate 21 is disposed on a surface of the pole core 10 facing the cover plate 40 (“the terminal-corresponding portions 21 are located closer to the electrode assembly 10 than the cap plate 40 between the cap plate 40 and the electrode assembly 10”, [0085]; figs. 3 and 6 show that the plates 21 are positioned on the surface of the electrode assembly 10 which faces the cap/cover plate 40), 
one end of the connecting plate is connected to a side edge of the bottom plate 21 and the connecting plate and the bottom plate 21 are formed in a bent shape (an edge of each angled plate-shaped connecting portion and an edge of the bottom plate 21 are connected along a bend in the insulating plate 20, figs. 3 and 6), 
the other end of the connecting plate is connected to the support plate 22 and the connecting plate and the support plate are formed in a bent shape (an edge of each angled plate-shaped connecting portion and an edge of the support plate 22 are connected along a bend in the insulating plate 20, figs. 3 and 6),
and the support plate 22 extends toward a direction away from the bottom plate 21 (plate-shaped portion 22 extends towards the center of the battery, away from the direction of the bottom plate 21, which extends towards the outside of the battery, figs. 3 and 6), 
a part of the electrode tab 112, 122 extending from a surface of the support plate 22 facing the pole core 10 to a surface away from the pole core 10 (the electrode tabs 112 and 122 extend from between the electrode assembly 10 and the surface of support plate 22 to the other side surface of support plate 22, which faces away from the assembly 10, figs. 6 and 7); 
and a conductive terminal 51, 52 disposed on the cover plate 40 and electrically connected to a surface of the electrode tab 112, 122 away from the support plate 22 (“the negative and positive electrode terminals 51 and 52 may be installed in the cap plate 40”, [0111], in other words, disposed on the cover plate 40; while Park does not explicitly state that the terminals 51 
Regarding claim 18, Park teaches the battery cell according to claim 1, wherein both the bottom plate 21 and the support plate 22 are disposed in a direction parallel to the cover plate 40 (figs. 3 and 6 show that plates 21, 22 and 40 are disposed in a manner parallel to each other).  
Regarding claim 22, Park teaches the battery cell according to claim 1, wherein the conductive terminal 51, 52 is connected to the cover plate 40 in an insulated and sealed manner (“the gaskets 621 and 622 are located between the negative and positive electrode terminals 51 and 52 and the cap plate 40… to electrically insulate and seal the negative and positive electrode terminals 51 and 52 and the cap plate 40”, [0105], such that the terminals 51, 52 are connected to cover plate 40 via the gaskets in an insulated and sealed manner, figs. 2 and 3).

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Jang et al. (WO 2018/021698 A1).
Regarding claim 1, Jang teaches a battery cell 100 comprising: 
a housing 30; 
a cover plate 40 located at an end of the housing 30; 
a pole core (“electrode assembly”, 10) located in the housing and having an electrode tab G11, G12, G21, G22); 
an inner spacer (“top insulator”, 20) comprising a bottom plate (22), a connecting plate (the section of extended portions 211 and 212 from the bend where extended portions 211 and 212 
wherein the bottom plate is disposed on a surface of the pole core facing the cover plate (bottom plate 22 rests on top of pole core 10 and below cover plate 40), 
one end of the connecting plate is connected to a side edge of the bottom plate, the connecting plate and the bottom plate are formed in a bent shape (the inner spacer 20 with a bottom plate 22 and extended portions 211 and 212 on each side such that the inner spacer 20 is bent where the bottom plate 22 joins with connecting portions of 211 and 212), 
the other end of the connecting plate is connected to the support plate, the connecting plate and the support plate are formed in a bent shape, and the support plate extends toward a direction away from the bottom plate (a bend in extended portion 211 and 212 separates each of extended portions 211 and 212 into a connecting portion and a support portion that is angled away from the bottom plate 22), 
a part of the electrode tab extending from a surface of the support plate facing the pole core to a surface away from the pole core (tabs G11, G12, G21, G22 extend from pole core 10 underneath inner spacer 20 and are bent over the top of inner spacer 20); 
and a conductive terminal (51) disposed on the cover plate (40) and electrically connected to a surface of the electrode tab (G11, G12, G21, G22) away from the support plate (figs. 1- 6; lines 129-141, 171-212, 246-301 of the machine translation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0099444 A1).
Regarding claim 2, Park teaches the battery cell according to claim 1, further comprising: 
a transition plate (“the uncoated regions 112 and 122 and the negative and positive electrode terminals 51 and 52 are coupled through lead tabs 515 and 525”, [0079], where lead tabs 515 and 525 are plates that provide a transition between tabs 112, 122 and terminals 51, 52, respectively, figs. 2, 3, 6 and 7), 
wherein the conductive terminal passes through the cover plate and is welded to the transition plate and a surface of the transition plate away from the cover plate is welded to a surface of the electrode tab away from the support plate (“each of the lead tabs 515 and 525 may be welded to the uncoated regions 112 and 122 at one side, while being welded to the negative and positive electrode terminals 51 and 52 at the other side”, [0083]; figs. 3 and 6 show that the weld between the transition plate and the electrode tab is on the surface of the transition plate away from the cover plate and on the surface of the electrode tab away from the support plate).
Park does not teach the transition plate having a through hole or that the conductive terminal passes through the through hole sequentially after passing through the cover plate. 
Park does teach an external plate 513, 523 having a through hole wherein the pillar 512, 522 of the conductive terminal 51, 52 sequentially passes through the cover plate 40 and the through hole (“the external plate 513 and 523 are electrically coupled to the pillar portions 512 and 522 at an outer surface of the cap plate 40”, [0098], figs. 2, 3 and 6). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the transition plate of Park by locating a through hole in it, such that the conductive terminal passed through the hole. Combining the familiar element of a through hole with the familiar element of a transition plate would predictably have been another way to connect the transition plate and the conductive terminal. The combination of familiar elements is likely to be obvious when it does no more KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding claim 3, modified Park teaches the battery cell according to claim 2, further comprising: an insulating plate 621, 622 having a fixing hole and located between the cover plate 40 and the transition plate 515, 525, wherein the conductive terminal 51, 52 passes through the fixing hole to fix the insulating plate 621, 622 (gaskets 621, 622 are insulative and plate-shaped, with holes that fix the conductive terminal in place; the gaskets are located between the cover plate 40 and the transition plate 515, 525; conductive terminals 51, 52 pass through the fixing hole and pin the insulating plates 621, 622 against the cover plate 40; see [0108]-[0110], figs. 2, 3 and 6).  
Regarding claim 4, modified Park teaches the battery cell according to claim 3, wherein the inner spacer 20 is fixedly connected to the insulating plate 621, 622 through clamping (“the first insulating plate 20 is... fastened to the gaskets 621 and 622”, [0076]; figs. 2 and 3 show that spacer 20 is held tightly against, or clamped to, gaskets 621 and 622).  
Regarding claim 5, modified Park teaches the battery cell according to claim 4, wherein the insulating plate 621, 622 is provided with a positioning slot (coupling holes 651, 652) and an end of the inner spacer 20 has a buckle (hooks 23, 24, particularly the hooked end portion) that fits the positioning slot 651, 652 (“the first insulating plate 20 includes hooks 23 and 24”, [0114], which are positioned on the edge, or end of spacer 20; “the hooks 23 and 24 are fasted to the coupling holes 651 and 652 that art formed in the protruding portions 661 and 662 of the gaskets 621 and 622”, [0115]; figs. 2, 3 and 6).  
Park as modified thus far does not teach that end of the inner spacer is provided with a positioning slot or that the insulating plate has a buckle that fits the positioning slot. It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the connection mechanism of Park by locating the buckle on an end of the inner spacer and the positioning slot on the insulating plate. Switching the locations of the buckle and the KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding claim 6, modified Park teaches the battery cell according to claim 5, wherein the inner spacer further comprises: 
a clamping plate disposed on a side edge of the bottom plate (hooks 23 and 24 are plate-shaped and project from side edges of the bottom plates 21, fig. 6; fig. 2 shows that the upright plate portion of hook 23 clamps, i.e. holds tightly, the insulating plates 621 and 60 against the cover plate 40, making hook 23 a clamping plate), 
wherein the clamping plate and the support plate are located on adjacent sides of the bottom plate (hooks 23, 24 extend from sides of the bottom plates adjacent to the sides of the bottom plate which are joined to the support plate via the connecting plate, fig. 6),
and a buckle is disposed at an end of the clamping plate away from the bottom plate and located on a surface of the clamping plate facing the pole core (the hooking part of hook 23, 24 is located at an end of the clamping plate/hook 23, 24 and on a surface facing the center of the battery, where the pole core 10 is located, figs. 2 and 6).
Park as modified thus far does not teach that the positioning slot is disposed at an end of the clamping plate away from the bottom plate and located on a surface of the clamping plate facing the pole core. It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have located the positioning slot in place of the buckle, on an end of the clamping plate away from the bottom plate and located on a surface of the clamping plate facing the pole core. As discussed above, switching the locations of the buckle and the positioning slot would still allow the buckle-and-slot mechanism to function predictably and connect the insulating plate and inner spacer. The combination of familiar elements is likely to be obvious when it does no KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding claim 7, modified Park teaches the battery cell according to claim 6, wherein the bottom end (respective to the figure) of the insulating plate 621, 622 is provided with a dodging groove for dodging the buckle (plate portion 641, 642 has a grooved central portion for “dodging” or making space for the hooked end of hook 23, 24, fig. 3).
Park as modified thus far does not teach that the dodging groove is located on the end of the clamping plate 23, 24. However, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to position a groove on the clamping to create space for the hooked end of the buckle to fit, in other words, to dodge or avoid the buckle. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding claim 8, modified Park teaches the battery cell according to claim 6, wherein the buckle comprises: 
a connecting post, one end of the connecting post being connected to the inner spacer 20 (hook 23, 24 comprises a plate-shaped post which is attached to the inner spacer 20 at one end, fig. 6); 
and a clamping portion connected to the other end of the connecting post (the hook at the end of buckle 23, 24 away from the spacer 20 is configured to be clamped against the positioning slot 651, 652, making it a clamping hook, figs. 2 and 6).
Park as modified in claim 6, such that the buckle is located on the insulating plate and the positioning slot is located on the clamping plate, teaches:
one end of the connecting post being connected to the insulating plate (to locate the buckle the insulating plate, the connecting post would then be connected to the insulating plate instead of the clamping plate),

an end surface of the clamping portion facing the clamping plate being pressed against a bottom wall of the positioning slot (one surface of the protruding clamping portion is pressed against the positioning slot and thereby facing the clamping plate modified to have a positioning slot, fig. 2), 
and an end surface of the clamping portion away from the clamping plate is provided with a guide surface (the surface of the clamping portion opposite to the first surface has a sloped portion, which helps to guide the clamping portion as it snaps into the positioning slot; the sloped portion creates a space so that the end surface with the guide surface does not touch, i.e. is away from, the clamping plate, figs. 2 and 6). 
Regarding claim 9, modified Park teaches the battery cell according to claim 6, wherein the clamping plate is connected to the connecting plate and is disposed coplanar with the support plate (the clamping plate 23, 24 is connected to the connecting plate indirectly through the bottom plate 21, fig. 6; fig. 6 also shows that the clamping plate is coplanar with protrusion 221 of the support plate 22, “plate-corresponding portion 22 of the first insulating plate 20 is provided with second support protrusions 221”, [0103]).  
Park as modified thus far does not teach that the connecting plate is a ring surrounding the bottom plate, 21. However, it would be obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the connecting plate to form it around the whole circumference of the bottom plate in a ring. Such a modification would have resulted in a predictable lip around the entire edge of the bottom plate 21 which would not be expected to interfere In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding claim 10, modified Park teaches the battery cell according to claim 9, wherein the bottom plate, the connecting plate, the support plate, and the clamping plate are integrally formed (bottom plate 21, the connecting plate, the support plate 22, and the clamping plate 23, 24 are joined into a single, integral piece 20, figs. 2, 3 and 6).  
Regarding claim 19, Park teaches the battery cell according to claim 1, 
wherein the connecting plate is positioned at an angle to the support plate 22 and the bottom plate 21 (figs. 3 and 6 show that the connecting plate between support plate 22 and bottom plate 21 is positioned at an angle to the support plate 22 and the bottom plate 21), 
wherein the electrode tab 112, 122 is spaced apart from the bottom plate 21 and the connecting plate (figs. 3 and 6 show the electrode tabs 112, 122 extending from the electrode assembly 10 to the support plate 22, such that they are placed away from the bottom plate 21 and the connecting plate),
and wherein a part of the electrode tab 112, 122 is located above the bottom plate 21 and spaced apart from the bottom plate 21 (figs. 3 and 6 show that a portion of the electrode tab 112, 122 extends above the insulating plate 20, including bottom plate 21 and support plate 22, where “above” is a relative position with respect to the orientation of the battery depicted in figs. 3 and 6; this portion of the electrode tab 112, 122 is in a location away from, or spaced apart from, bottom plate 21; while this portion of the electrode tab 112, 122 is not located directly above the bottom plate 21, the claim limitation does not require this positioning).
Park does not teach that the connecting plate is perpendicular to the support plate 22 and the bottom plate 21. However, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to have modified the angle of the connecting plate In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Claims 11-12, 14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (WO 2018/021698 A1).
Regarding claim 11, Jang teaches the battery cell according to claim 1 (first embodiment, figs. 1-7), but does not teach that the inner spacer of the first embodiment further comprises a head connected to an end of the support plate away from the connecting plate, at least one part of the head being arc-shaped. 
Jang does teach a second embodiment (fig. 8) wherein the inner spacer 70 further comprises: 
a head 711, 712 connected to an end of the support plate 72 (fig. 8 shows thick portions 711, 712 of support plate 72 which may be considered “heads” since they are widened edge portions of the support plate 72),
at least one part of the head being arc-shaped (figs. 8 shows that heads 711, 712 are rounded, i.e. arc-shaped; “first and second circular portions 711  and 712”, line 343).  
It would have been obvious to a person have ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the first embodiment of Jang, specifically the end of the support plate away from the connecting plate (the outside edge of the support plate), with the head of the second embodiment of Jang. Such a modification would predictably minimize the bending of the electrode tab and thereby reduce the stress on any one section for minimized mechanical failure. In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding claim 12, modified Jang teaches the battery cell according to claim 11, 
wherein the head is arc-shaped as discussed above for claim 11, 
and wherein a thickness of the head is greater than a thickness of the support plate (“The extension portion may be wider in the width direction than the center position where the uncoated portion tabs gather”, lines 77-78, where the extension portion corresponds to the head and the center position corresponds to the support plate, fig. 8).
Regarding claim 14, modified Jang teaches the battery cell according to claim 11, 
Jang as modified thus far does not teach that a profile of the head comprises a first section, a second section, and a third section that are sequentially connected, one end of the first section away from the second section being connected to a surface of the support plate facing the pole core, one end of the third section away from the second section being connected to a surface of the support plate away from the pole core, and the first section being arc-shaped, and wherein the second section is linear, a distance from the second section to the pole core being greater than a distance from the support plate to the pole core. 
It would have obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the profile of the head of the support plate. Such changes in profile would predictably have minimized the bending of the electrode tab and thereby reduced the stress on any one section for minimized mechanical failure. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding claim 16, modified Jang teaches the battery cell according to claim 14. 

It would have obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the profile of the head of the support plate. Such a curved design would predictably have minimized the bending of the electrode tab and thereby reduced the stress on any one section for minimized mechanical failure. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding claim 17, modified Jang teaches the battery cell according to claim 14. 
Jang as modified thus far does not teach that the third section comprises two arcs, centers of curvature of the two arcs of the third section being respectively located on both sides of the third section.
It would have obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the profile of the head of the support plate. Such a curved design would predictably have minimized the bending of the electrode tab and thereby reduced the stress on any one section for minimized mechanical failure. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katharine (Kate) A. Caughron whose telephone number is (571)270-5733. The examiner can normally be reached Monday through Thursday, 8:00 AM to 5:00 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHARINE A CAUGHRON/Examiner, Art Unit 1728                                         

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728